Citation Nr: 0423862	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hip disability, 
claimed as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1952.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an April 1995 decision of the RO 
which, inter alia, determined that new and material evidence 
had not been submitted sufficient to reopen the claim of 
service connection for a right hip disability, claimed as 
secondary to the service-connected left knee disability.  
However, the Board later determined, in essence, that the 
veteran's January 1996 claim should be considered as an 
initial claim for service connection and not a claim to 
reopen the issue of service connection for a right hip 
disability, claimed as secondary to the service-connected 
left knee disability. 

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in August 1995.  A transcript of his 
testimony is associated with the claims file.  

In a decision promulgated in November 1999, the Board found 
that the veteran's claim was well grounded, and remanded the 
issue of service connection for a right hip disability, 
claimed as secondary to the service-connected left knee 
disability, back to the RO for further development of the 
record 

In October 2000, the RO issued a Supplemental Statement of 
the Case (SSOC) confirming the prior disposition and the case 
was returned to the Board.  

In a decision promulgated in May 2003, the Board found that 
the preponderance of the evidence did not demonstrate that 
the veteran's right hip disability was proximately due to or 
the result of, or worsened by, the service-connected left 
knee disability and, as such, denied the veteran's claim for 
service connection for a right hip disability, claimed as 
secondary to the service-connected left knee disability.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  

While his claim was pending at the Court, the veteran's 
private attorney and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's May 
2003 decision and remand the case to the Board for further 
development and readjudication.  In a March 2004 Order, the 
Court granted the Joint Motion.  The case was returned to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has current right hip disability 
that was caused by the service-connected left knee 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).  This regulation has been 
interpreted to allow service connection for a disorder which 
is either caused or aggravated by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted above, the May 2003 Board decision initially denied 
the veteran's claim of service connection for a right hip 
disability, claimed as secondary to the service-connected 
left knee disability based on a finding that the 
preponderance of the medical evidence of record did not 
establish that the veteran had a right hip disability that 
was proximately due to, the result of, or aggravated by the 
existing service-connected left knee disability.  

In the Court's March 2004 Joint Motion for Remand (Joint 
Motion), the General Counsel and the veteran's private 
attorney determined that the case should be remanded for the 
four reasons as noted herein below.

First, the Joint Motion indicated that the case should be 
remanded for compliance with the November 1999 Board remand.  
Specifically, in the November 1999 remand, the Board directed 
that the veteran should be afforded a VA examination to 
determine the likelihood, that is, whether it is as likely as 
not, that the veteran's left knee disability was causally 
related to or aggravated a right hip disorder.  In addition, 
the examiner was directed to provide opinions as to the 
etiology of the right hip disorder and the relationship, if 
any, between such disorder and the veteran's service-
connected knee disability or antalgic gate resulting from 
service-connected knee disability.  A detailed rationale for 
any opinion expressed was requested.  The veteran was 
afforded a VA examination in July 2000.

In the March 2004 Joint Motion, the parties determined that 
the July 2002 [sic] VA examination was not in compliance with 
the directives set forth in the November 1999 remand because 
the examiner did not address whether it was at least as 
likely as not that the veteran's service-connected left knee 
disability aggravated a right hip disorder.  Furthermore, the 
examiner did not furnish an opinion for the record as to the 
etiology of the right hip disorder, and the examiner did not 
provide a detailed rationale for any opinions expressed.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court has 
held that a remand by the Board imposes upon the Secretary of 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.

Second, the Joint Motion determined that VA failed to fulfill 
it's "Duty to Notify" obligation under 38 U.S.C.A. 
§ 5103(a) to notify the veteran of evidence necessary to 
substantiate his claim for secondary service connection for a 
right hip condition.  Specifically, VA did not notify the 
veteran of the need for a physician's statement connecting 
his right hip condition to the service-connected left knee 
disability to substantiate the veteran's claim.

The parties point to the veteran's August 1995 personal 
hearing wherein the veteran testified that his doctor told 
him, in essence, that he had overused his right hip to 
compensate for the bad left knee and that his right hip 
condition was caused by the left knee due to overuse.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 
2002).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

In Robinette, the record contained a statement by the veteran 
reporting that the veteran's doctor had said that his 
disability was "most probably" service connected.  The 
Court in Robinette, concluded:

Under the circumstances of his case, the 
Secretary was on notice that relevant 
evidence may have existed, or could have 
been obtained, that, if true, would have 
made the claim "plausible" and that 
such evidence had not been submitted with 
the application.  Thus upon receipt of 
the hearsay statement from the veteran, 
the Secretary had an obligation under 
section 5103(a) "to assist [the] 
claimant in understanding how to file for 
benefits and what evidence is required", 
... by advising him that the physician's 
statement was needed to "complete" his 
application.  

Robinette, 8 Vet. App. at 80 (quoting Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991) and omitting citation).  The 
parties determined that the analysis in Robinette applies to 
this case.  In the Joint Motion, the parties indicated that 
upon hearing the veteran's testimony about his doctor's 
statement, the Hearing Officer should have advised the 
veteran that that doctor's statement was needed to 
substantiate his claim for secondary service-connection for a 
right hip disability.  As such, a remand is now required to 
correct that defect.  

Third, the parties to the Joint Motion determined that the 
case should be remanded because the Board had no plausible 
basis in concluding that the medical opinion of January 1998 
was based on history as provided by the veteran.  The Joint 
Motion specifically pointed to the Board's analysis that the 
examiner's January 1998 medical conclusion regarding the 
connection of the left knee and the right hip was "expressly 
based upon the history provided by the veteran, himself."  
The parties to the Joint Motion find this basis for the 
Board's rejection of the examiner's analysis to be erroneous, 
and therefore found that the Board failed to provide adequate 
reasons or bases for rejecting the favorable medical opinion 
of January 1998.  

Where the Board has incorrectly applied the law, failed to 
provide an adequate statement of reasons or bases for its 
determinations, or where the record is otherwise inadequate, 
a remand is the appropriate remedy.  Tucker v. West, 11 Vet. 
App. 369, 374 (1998).

Fourth, the parties to the Joint Motion determined that the 
Board committed a "Colvin Violation."  In Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990), the Court determined 
that the Board erred by relying on its own medical opinion 
when faced with an inadequate VA examination and held that 
the Board may consider only medical evidence independent of 
its own medical opinions in order to support its findings.  

In this case, the parties to the Joint Motion found that the 
Board relied on its own medical opinion when faced with an 
inadequate June [sic] 2000 VA examination, which did not 
address "the likelihood, that is, whether it is as likely as 
not, that the veteran's left knee disability... aggravates a 
right hip disorder.  The parties further determined that the 
Board interjected its own unsubstantiated medical opinion 
regarding the examiner's meaning or intent of "totally 
unrelated."

In light of the foregoing, the case is REMANDED by the Board 
to the VBA AMC for the following action:

1.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
right hip disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the VBA AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran, to include any doctor's 
statements linking the veteran's claimed 
right hip disability with the service-
connected left knee disability, that have 
not been previously secured should be 
obtained and associated with the claims 
file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology, that is, 
whether it is as likely as not, that the 
veteran has a right hip disability that 
is causally related to or aggravated by 
the service-connected left knee 
disability.  The examiner should furnish 
opinions for the record as to the 
etiology of the right hip disability and 
the relationship, if any, between such 
disorder and the veteran's service-
connected left knee disability or 
antalgic gait resulting from the service-
connected left knee disability.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  The examiner must be 
provided with a copy of this remand.  The 
veteran's claims folder must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  All 
opinions expressed must be accompanied by 
a complete rationale.

3.  The VBA AMC must notify the veteran 
as to the laws and regulations governing 
his appeal; must provide notice as to the 
type of evidence necessary to 
substantiate the claim; must provide 
notice of the veteran's responsibility to 
provide evidence, and to provide notice 
of the actions taken by VA; and must ask 
the veteran to submit all evidence in his 
possession that pertains to his claim.

4.  Following completion of the 
development requested hereinabove, the VBA 
AMC must undertake to review and 
readjudicate the issue of service 
connection for a right hip disability, 
claimed as secondary to the service-
connected left knee disability, 
considering all applicable laws and 
regulations, including 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


